Upon consideration of the petition filed by Plaintiff on the 14th day of September 2004 in this matter for a writ of certiorari to review the order of the Superior Court, Halifax County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 2nd day of December 2004."
Upon consideration of the petition filed by Plaintiff on the 14th day of September 2004 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 2nd day of December 2004."